Citation Nr: 0911992	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-00 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher initial disability rating than 30 
percent for service-connected asbestos-related pleural 
disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1951 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In the March 2006 rating decision 
the RO granted service connection for asbestos-related 
pleural disease, and assigned a noncompensable (0 percent) 
initial disability rating.  The Veteran filed a timely notice 
of disagreement to the initial rating.  The RO issued a 
statement of the case in September 2006.  The Veteran's 
timely substantive appeal was received in January 2007.  In 
May 2007, in a rating decision issued during the appeal, the 
RO granted a 30 percent initial rating for the entire initial 
rating period; therefore, the issue currently on appeal is 
entitlement to a higher initial disability rating than 30 
percent for the Veteran's service-connected asbestos-related 
pleural disease. 

The Veteran and his spouse appeared and testified at a 
personal hearing in August 2008 before the undersigned Acting 
Veterans Law Judge sitting in Columbia, South Carolina.  A 
transcript of the hearing is contained in the record.

This appeal was previously before the Board in October 2008.  
The Board remanded the claim so that the Veteran could be 
scheduled for a VA examination to determine the current 
severity of his service-connected disease.  A VA examination 
was scheduled, and the Veteran did not report for the 
examination.  The case has been returned to the Board for 
further appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).



FINDING OF FACT

For the entire initial rating period, the asbestos-related 
pleural disease is not shown to manifest on pulmonary 
function testing to a forced vital capacity (FVC) of 50 to 64 
percent predicted, or a diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO(SB)) of 40 
to 55 percent predicted, or a maximum exercise capacity of 15 
to 20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for service-connected asbestos-related pleural 
disease have not been met for any period of initial rating.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.20, 4.96, 4.97, 
Diagnostic Code 6833 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Courts have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

In this case, the RO provided notice to the Veteran in a 
December 2005 letter, issued prior to the decision on appeal, 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
and the types of evidence that will be obtained by VA.  A 
June 2006 letter provided the Veteran with notice of the 
information and evidence needed to establish a disability 
rating and an effective date for his claimed disability.  A 
May 2008 letter informed the Veteran of the necessity of 
providing on his own or asking VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability, and the effect that worsening has on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  This 
claim was last re-adjudicated in January 2009.

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting a veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes service treatment 
records, service personnel records, VA treatment records, and 
a VA examination report.  

Based on the Veteran's testimony of increased severity of 
symptoms of asbestos-related pleural disease, and a private 
physician's letter reflecting general assertions of 
worsening, the Board specifically remanded this initial 
rating claim to assist the Veteran by affording him a more 
recent VA examination that included pulmonary function 
testing.  In November 2008 the AMC scheduled the Veteran for 
a VA examination at the W.G. Hefner Salisbury VA medical 
facility located in Salisbury, North Carolina.  The Veteran 
did not report to this examination, and called the Salisbury 
VAMC to cancel the examination because he lived in South 
Carolina and requested that his VA examination be done at a 
South Carolina facility.  In December 2008 the AMC then 
scheduled the Veteran for a VA examination at the Columbia 
VAMC, located in Columbia, South Carolina.  The Veteran 
failed to report to this VA examination as well.  The duty to 
assist with VA examination has been fulfilled.  The Board 
will decide this initial rating claim on the evidence that is 
of record.  See 38 C.F.R. § 3.655 (2008). 

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran has been an active 
participant in the claims process, providing evidence and 
letters in support of his claim.  Thus, he has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  

Initial Rating Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and that the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities. Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 
38 C.F.R. § 4.2; resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3; where there is a question as to which of two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Because the current appeal arose from the initially assigned 
rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran is service connected for asbestos-related pleural 
disease, initially rated as 30 percent disabling for the 
entire initial rating period.  The Veteran's asbestos-related 
pleural disease is rated as analogous to asbestosis under 
Diagnostic Code 6833.  See 38 C.F.R. § 4.20 (2008) (providing 
that when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous).

Diagnostic Code 6833 is listed under the General Rating 
Formula for Interstitial Lung Disease, and provides that 
Forced Vital Capacity (FVC) of 65 to 74 percent predicted, 
or; DLCO (SB) of 56 to 65 percent predicted, is rated 30 
percent disabling.  FVC of 50 to 64 percent predicted, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, is rated 60 percent disabling.  
FVC less than 50 percent of predicted value, or; DLCO (SB) 
less than 40 percent predicted, or; maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale (right heart 
failure) or pulmonary hypertension, or; requires outpatient 
oxygen therapy, is rated 100 percent disabling.  38 C.F.R. 
§ 4.97 (2008).  The criteria under Diagnostic Code 6833 are 
disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned).

Initially, the Board would like to address the events 
following the Board's October 2008 remand.  In August 2008, 
the Veteran testified at a Board personal hearing before the 
undersigned Acting Veterans Law Judge that his lung disease 
had worsened over the course of the past year.  The Veteran 
also submitted a letter from a private physician who noted 
that a recent pulmonary function testing of the Veteran 
revealed that his DLCO (SB) "was moderately reduced compared 
to his PFT's [sic] 2 years ago."  Based on the Veteran's 
testimony and the statement of his private physician the 
Board remanded the initial rating claim so that the Veteran 
could be afforded a VA respiratory examination to determine 
the nature and recent severity of this service-connected 
disability.

As noted, in December 2008 the AMC scheduled the Veteran for 
a VA examination at the Columbia VAMC, which is located in 
Columbia, South Carolina.  The Veteran failed to report to 
this VA examination.  By regulation, Veterans are required to 
attend scheduled VA examinations or reexaminations unless the 
Veteran has good cause for missing the scheduled examination 
or reexamination.  If a VA examination is scheduled in 
conjunction with an original compensation claim, and the 
claimant fails to report without good cause, the claim is to 
be rated based on the evidence of record.  38 C.F.R. § 3.655 
(2008).  Because the Veteran failed to show for his scheduled 
VA examination without good cause, the Board will evaluate 
the Veteran's appeal for a higher initial rating based on the 
evidence that is of record, including an adequate March 2006 
VA examination report.

As noted in the October 2008 Board remand, the Veteran was 
afforded a VA examination in March 2006 that is adequate for 
VA disability rating purposes.  At the March 2006 examination 
the Veteran reported that he has dyspnea on exertion after 
walking a half mile, and he denied a history of needing 
supplemental oxygen or steroids.  A pulmonary function test 
given during this examination revealed that the Veteran had a 
FVC of 81.2 percent predicted, a FEV1 of 79.3 percent 
predicted, and an FEV1/FVC ratio of 74 percent.  This 
examination did not report a DLCO (SB) result.  The VA 
examiner noted that the Veteran had a normal pulmonary 
function test.  

VA treatment records from June 2006 note that the Veteran was 
started on an inhaler.  In February 2007 the Veteran was 
given another PFT.  During this testing the Veteran was found 
to have a FVC of 77.7 percent predicted, a FEV1 of 70 percent 
predicted, a FEV1/FVC ratio of 68 percent predicted, and a 
DLCO (SB) of 62.8 percent predicted.  The technician 
interpreted these results to show that the Veteran had 
moderate obstructive ventilatory defect.  

The February 2007 results of this DLCO (SB) of 62.8 percent 
predicted meet the Diagnostic Code 6833 requirements for a 
rating of 30 percent, which provides a 30 percent rating for 
DLCO(SB) of 56 to 65 percent predicted.  38 C.F.R. § 4.97.  A 
May 2007 rating decision during the appeal assigned a higher 
initial rating of 30 percent disabling, effective November 
16, 2005, the date of the Veteran's claim for service 
connection.  It appears the RO favorably resolved reasonable 
doubt to interpret that, although the February 2007 DLCO(SB) 
findings were first measured in February 2007, such findings 
were reflective of the level of disability for the entire 
period of initial rating appeal.  The Board agrees, and finds 
that the assignment of 30 percent rating for the entire 
initial rating period is supported by the evidence.  

As noted above, in August 2008 the Veteran provided testimony 
that his asbestos-related pleural disease had worsened, and 
that he now required oxygen at night.  The Veteran also 
provided a March 2008 letter from a private physician who 
wrote that the Veteran had a productive cough, that his PFTs 
showed normal flow rates with mild air trapping, that his 
DLCO was moderately reduced compared to his PFTs from two 
years prior, and that the Veteran had been started on 
supplemental oxygen to help correct his nocturnal hypoxia.  

While both the Veteran's testimony and the letter from the 
private physician note generally that the Veteran's 
disability may have worsened, neither provide the specific 
PFT percentage-predicted results for FVC and DLCO(SB) that 
are required to assign a higher initial rating for any period 
for the Veteran's service-connected asbestos-related pleural 
disease.  As such, the Board must rely on the PFT results 
contained in the claims folder to evaluate the Veteran's 
initial rating claim.  Although the private physician noted 
that the Veteran had been started on supplemental oxygen for 
nocturnal hypoxia, which is a form of outpatient oxygen 
therapy, the physician did not specifically attribute the 
supplemental oxygen need to the Veteran's asbestos-related 
pleural disease.  

The Veteran's PFT results are significantly better than the 
PFT results required for the next higher 60 percent rating; 
therefore, based on the February 2007 PFT results, a FVC of 
77.7 percent and a DLCO(SB) of 62.8 percent, the Board finds 
that the Veteran is entitled to a rating of 30 percent for 
his asbestos-related pleural disease, but no higher, for the 
entire initial rating period on appeal.  The Board has 
considered whether the Veteran is entitled to a "staged" 
rating for his service-connected asbestos-related pleural 
disease; however, in this case, the Board finds that at no 
time since the Veteran filed his original claim for service 
connection has the service-connected asbestos-related pleural 
disease been more disabling than reflected by the 30 percent 
initial rating assigned, or more nearly approximated the 
criteria for a higher disability rating of 60 percent under 
Diagnostic Code 6833.  38 C.F.R. § 4.97.  

The Board has also considered whether the Veteran's service-
connected lung disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  While the Veteran testified 
that his lung disease prevents him from leaving the home 
during high humidity weather, that he has a very productive 
cough, and that he has difficulty sleeping because he often 
chokes and must spit up mucus during the night, the standard 
of an exceptional disability picture is not met.  The rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology, and provided for a greater evaluation or 
separate evaluation for additional or more severe symptoms; 
thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

For these reasons, the Board finds that a preponderance of 
the evidence is against the claim for a higher initial rating 
than 30 percent for asbestos-related pleural disease for any 
period of claim, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim for higher 
rating for any period of time, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A higher initial disability rating than 30 percent for 
asbestos-related pleural disease is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


